Citation Nr: 0513251	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976; and from October 1976 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a rating in excess of 10 percent 
for service connected hemorrhoids.  

In  reviewing the record, the Board notes that the veteran 
also submitted a timely Notice of Disagreement (NOD) to the 
RO's September 2004 decision denying his claim for service 
connection for bilateral flat feet.  A Statement of the Case 
(SOC) was issued in January 2005, but the record does not 
contain any subsequently received correspondence that refers 
to this issue.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, 
while the veteran has not perfected his appeal of his claim 
for service connection for bilateral flat feet, the time 
period for completing his appeal has not expired as he was 
notified of the RO's decision in September 2004.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2004).  (Emphasis 
added.)  The veteran is thus advised that he has until 
September 21, 2005 to perfect his appeal of his claim for 
service connection for bilateral flat feet. 






FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's hemorrhoids are productive of pain, 
irritation, and bleeding; they are not manifested by 
persistent bleeding with secondary anemia, or fissures.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's hemorrhoids are not met.  38 U.S.C.A. 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 4.1-4.3, 4.10, 4.114, 
Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2002 rating decision; the January 2003 
Statement of the Case; the September 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for an increased rating for 
hemorrhoids, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated February 2002, April 2004, and April 
2005 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for an increased rating for hemorrhoids, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in February 2002, prior to the May 2002 RO rating 
decision.  VCAA notice was also provided in April 2004.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for an increased rating for hemorrhoids, and to 
respond to VA notice.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
February 2002, April 2004, and April 2005 correspondence and 
asked him to identify all medical providers who treated him 
for hemorrhoids.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous medical 
examinations, including in April 2002 and October 2003.  The 
Board finds that these examinations provide sufficient 
findings upon which to determine the severity of the 
veteran's disability.  That is, the several examination 
reports reveal findings that are adequate for rating 
purposes.  There is no duty to provide another examination or 
medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from August 1974 to August 
1976, and from October 1976 to April 1979.  Service 
connection and a 10 percent rating are currently in effect 
for his hemorrhoids.  The veteran filed this current 
increased rating claim in October 2001.

The medical records reflect that the veteran has sought 
treatment for numerous conditions (including hemorrhoids) at 
the VA Medical Center in Dallas.  In November 2001, the 
veteran presented to an emergency room for evaluation of his 
hemorrhoids.  He complained of occasional rectal burning 
after eating spicy foods.  He denied bright red blood from 
his rectum, melena or diarrhea.  Upon a digital rectal 
examination, the clinician found no external hemorrhoids and 
no palpable rectal masses.  It was his impression that the 
veteran did not have hemorrhoids.  

The veteran was examined again in February 2002.  A digital 
rectal examination revealed a normal sphincter tone, negative 
stool guaiac or no blood in stool, and no masses or lesions.  

The veteran underwent a VA examination in April 2002.  The 
clinician noted two external hemorrhoids about three quarters 
centimeter in size.  There was no scar or bleeding; and no 
abscess or fistula.  He was very tender on the digital rectal 
exam and the clinician believed that the veteran had two 
tender internal hemorrhoids.  Prostate and sphincter were 
normal.  The clinician's impression was that the veteran had 
internal and external hemorrhoids that had increased in 
severity over the last year.    

The veteran sought treatment again in April 2003.  The 
clinician informed him of the importance of having a digital 
rectal examination, but the veteran declined to have one at 
that time.  The clinician noted that he would be seeing a 
proctologist.  

The veteran testified at a Decision Review Officer Hearing in 
July 2003 that he would schedule an appointment at a 
proctology clinic within the next couple of months.  He 
further testified that he has internal and external 
hemorrhoids that have bled recently.  He noted that his 
condition was basically the same as it was in April 2002.  He 
tries to take care of himself by restricting his diet to 
include a lot of vegetables and no meat or spicy foods.  He 
stated that his hemorrhoids bleed often.  He is a barber and 
has to do a lot of standing.  The hemorrhoids get very 
irritable.  He has to take a bath in the morning and when he 
gets home.  He testified that when he has a bowel movement 
his hemorrhoids protrude or "come out".  He referred to a 
constant odor and indicated that he has to change his 
underwear twice a day.  He noted that he has an associate 
degree in electronics engineering but that his ability to 
work is limited.  He takes Colace, Proctofoam (a painkiller 
inserted into the rectum), and DSS (a stool softener).  When 
asked about leakage, the veteran referred to the smell, but 
stated that he does not wear pads or diapers.  

The veteran further testified that he has been consulted 
about possible surgery, but from what the veteran 
understands, even if he has the surgery, the hemorrhoids are 
going to come back.  He noted that he had surgery in 1994, 
but the hemorrhoids soon returned.  He acknowledged that 
there is no real hope for improvement.  The veteran was 
confused as to why has not been able to get an increase in 
rating.  When it was explained to him that he needs to show 
evidence of fissures (that would likely require surgery) or 
anemia, he stated that he does not have anemia, but that he's 
already had surgery.  It was further explained that the 
veteran's rating is based upon his current condition (and not 
the past).  He didn't seem to understand why he was being 
penalized for trying to take care of himself and eat right.  

The veteran sought treatment in October 2003.  Upon 
examination, the clinician found no fistula openings or 
fissures.  There was mild tenderness with the digital rectal 
examination.  An anoscopy revealed mild internal hemorrhoids 
(grade 1).  The clinician indicated that no operative 
intervention was necessary.  He recommended that the veteran 
incorporate more fiber in his diet.     

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  A 10 percent rating 
is assigned when the veteran suffers from large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
and evidencing frequent occurrences.  A mild or moderate 
condition is rated noncompensable.  38 C.F.R. § 4.114.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

The Board notes that the veteran is currently rated at 10 
percent, and in order to warrant an increased rating, the 
veteran's condition must be productive of persistent bleeding 
and with secondary anemia, or fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The veteran underwent digital rectal examinations in November 
2001, February 2002, April 2002, and October 2003.  The 
findings ranged from no hemorrhoids in November 2001 to mild 
internal hemorrhoids (grade 1) in October 2003.  Each 
clinician specifically ruled out lesions, fistula, or 
abscesses.  In November 2001, the veteran merely complained 
of "occasional" rectal burning after eating spicy foods; 
and he denied bright red bleeding.  Similarly, the February 
2002 clinician noted no blood in stool.  The April 2002 
clinician noted two internal hemorrhoids and indicated that 
the veteran's hemorrhoids had increased in severity over the 
previous year but also determined that there was no bleeding, 
abscess or fistula.  Finally, at the veteran's most recent 
examination, in which both a digital rectal examination and 
an anoscopy were performed, the clinician found no openings 
or fissures, only mild grade 1 internal hemorrhoids.  

The veteran indicated in his Decision Review Officer Hearing, 
that he should be rated higher because he had even more 
severe symptoms in the past (thereby requiring surgery in 
1994).  The Board notes that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran 
filed his current increased rating claim in October 2001, and 
a review of the relevant medical findings recorded just prior 
to and since that time shows that the veteran's hemorrhoids, 
while symptomatic and fluctuating between mild and moderate 
in degree, has not been manifested by persistent bleeding 
with secondary anemia, or fissures, as required by the rating 
schedule in order to warrant a rating in excess of 10 percent 
under Diagnostic Code 7336.    

The Board acknowledges the veteran's testimony that his 
hemorrhoids are painful, irritating, and that they frequently 
bleed.  However, in the absence of persistent bleeding with 
secondary anemia (emphasis added) or fissures, a rating in 
excess of 10 percent is not warranted under the applicable 
rating criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336.  The veteran, as a layman, is not competent to offer a 
medical opinion concerning the diagnosis or etiology of a 
disease such as anemia or an anal fissure, and the Board may 
not accept unsupported lay speculation with regard to such 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, in this case, while the veteran is competent 
to state his symptoms, to include bleeding, he is not 
competent to provide an opinion on whether he has secondary 
anemia or an anal fissure.  There is simply no medical 
evidence or competent opinion of either complication.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
hemorrhoids must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  Although there is evidence that the veteran is 
unemployed/underemployed, there is no indication that it is a 
result of his service connected hemorrhoids.  To the 
contrary, most of the veteran's medical records concern 
treatment for alcohol and drug abuse, and depression 
(including suicidal ideation), and it is apparent that he was 
incarcerated for two years, from September 1998 to September 
2000.  Moreover, a February 2002 progress note indicates that 
the veteran has been unable to work consistently due to back 
problems and caregiving responsibilities for his elderly 
father.  

In addition, the evidence of record does not reflect frequent 
periods of hospitalization due to hemorrhoids, or indicate 
that the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


